Covington & Burling LLP BEIJING BRUSSELS LONDON NEW YORK BRUCE C. BENNETT SAN DIEGO SAN FRANCISCO SEOUL SHANGHAI SILICON VALLEY WASHINGTON THE NEW YORK TIMES BUILDING NEW YORK, NY 10018-1405 T 212.841.1060 bbennett@cov.com August 20, 2014 Mr. Todd K. Schiffman Ms. Jessica Livingston Mr. Chris Harley Mr. Paul Cline Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC20549 Trustmark Corporation File No. 000-03683 Form 10-K for the fiscal year ended December 31, 2013 Ladies and Gentlemen: On behalf of our client, Trustmark Corporation (“Trustmark”), we submit this letter confirming Bruce Bennett’s conversation with Ms. Jessica Livingston of August 20, 2014, that Trustmark will provide responses to the Staff’s letter to Trustmark dated August 7, 2014 relating to the above-referenced Form 10-K for the fiscal year ended December 31, 2013, by August 28, 2014.Should you have any questions regarding this letter, please contact the undersigned at 212.841.1060 or at bbennett@cov.com. Sincerely, /s/ Bruce C. Bennett Bruce C. Bennett cc: Mr. Gerard R. Host Mr. Louis E. Greer Mr. T. Harris Collier, III Trustmark Corporation Mr. R. Michael Summerford Chair of the Audit and Finance Committee of Trustmark Corporation
